EXHIBIT 32.1VIKING INVESTMENTS GROUP, INC. Certification Pursuant to18 U.S.C. Section1350,as Adopted Pursuant toSection906 of the Sarbanes-Oxley Act of 2002In connection with the Annual Report of Viking Investments Group, Inc. (the Company) on Form 10-K/A for the year ended December 31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, James Doris, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: December 14, 2016By:/s/ James DorisJames DorisPrincipal Executive Officer
